                      UNITED STATES DISTRICT COURT

                        DISTRICT OF SOUTH DAKOTA

                             SOUTHERN DIVISION


ANTHONY KEENAN SHARP,                                4:19-CV-04173-KES

                        Petitioner,

            vs.                             ORDER ADOPTING THE REPORT
                                           AND RECOMMENDATION IN FULL
WARDEN FLUKE, WARDEN AT                   AND GRANTING THE RESPONDENTS’
YANKTON WORK CENTER,                            MOTION TO DISMISS
INDIVIDUAL AND OFFICIAL CAPACITY;
AND JASON RAVNSBORG, ATTORNEY
GENERAL OF THE STATE OF SOUTH
DAKOTA;

                        Respondents.


      Petitioner, Anthony Keenan Sharp, filed a motion under 28 U.S.C.

' 2254 to vacate, set aside, or correct sentence. Docket 1. The court referred

the motion to Magistrate Judge Veronica Duffy. Respondents moved to

dismiss the action for failure to exhaust remedies in state court. Docket 7.

Sharp responded to the motion to dismiss. Docket 9.

      On November 18, 2019, Magistrate Judge Duffy submitted a report and

recommended that Sharps’s petition be dismissed and respondent’s motion to

dismiss be granted. Docket 12. The time for objections has passed. No

objections to the report and recommendation have been filed under 28 U.S.C.

' 2254, Rule 8(b)(3). The court has considered the case de novo and adopts

the report and recommendation in full. Thus, it is
      ORDERED that the magistrate judge=s report and recommendation

(Docket 12) is adopted in full and respondents’ motion to dismiss (Docket 7) is

granted.

      IT IS FURTHER ORDERED that based upon the reasons set forth

herein and pursuant to Fed. R. App. P. 22(b), the court finds that petitioner

has not made a substantial showing of the denial of a constitutional right. 28

U.S.C. ' 2253(c)(2). Therefore, a certificate of appealability is denied.

      Dated December 9, 2019.

                                BY THE COURT:


                                /s/ Karen E. Schreier
                                KAREN E. SCHREIER
                                UNITED STATES DISTRICT JUDGE
